 

Exhibit 10.25

 

AMERICAN SHARED HOSPITAL SERVICES
INCENTIVE COMPENSATION PLAN

 

PERFORMANCE SHARE AWARD AGREEMENT



THIS PERFORMANCE SHARE AWARD AGREEMENT (the “Agreement”) is made and entered
into effective as of the __ day of ___________, 20__ (the “Award Date”), by and
between American Shared Hospital Services, a California corporation (the
“Corporation”), and ______________ (the “Grantee”). In consideration of the
agreements set forth below, the Corporation and Grantee agree as follows:

 

1.          Award. An award of ___________ shares of the Corporation’s common
stock (the “Restricted Stock”) is hereby made to Grantee, subject to the terms
and conditions of this Agreement and to the provisions of the American Shared
Hospital Services Incentive Compensation Plan, as amended and restated (the
“Plan”), the terms of which are incorporated by reference herein. Capitalized
terms used but not otherwise defined herein shall have the meaning assigned to
such terms in the Plan.

 

2.          Transfer Restrictions. The Restricted Stock may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of in any manner at any time while the Restricted Stock remains
subject to the Forfeiture Restriction. Any attempt to assign, transfer, pledge
or otherwise dispose of the shares contrary to the provisions hereof, and the
levy of any execution, attachment or similar process upon the shares, shall be
null, void and without effect.

 

3.          Vesting Schedule. The shares of Restricted Stock shall initially be
unvested and subject to forfeiture in accordance with Section 4 below. Grantee
shall acquire a vested interest in, and the Forfeiture Restriction shall
accordingly lapse with respect to the percentage of shares of Restricted Stock
set forth in attached Schedule I upon the attainment of the performance
objectives set forth in attached Schedule I (the “Performance Objectives”),
provided Grantee remains in the Corporation’s Service through the date on which
the Corporation’s Compensation Committee certifies that the applicable
Performance Objective has been attained. If, after____________, the Compensation
Committee determines that a Performance Objective has not been attained, the
shares of Restricted Stock tied to that Performance Objective shall be forfeited
to the Corporation effective as of ____________ in accordance with the
Forfeiture Restriction in Section 4 below. This provision is referred to in this
Agreement as the “Vesting Schedule”.

 

The Compensation Committee shall certify whether or not the Corporation has
attained each Performance Objective upon the earlier of (i) a date within sixty
(60) days after receipt of written or electronic notice from an officer of the
Corporation that a Performance Objective has been achieved, and
(ii)_______________.

 

4.          Forfeiture Restriction. Should Grantee cease Service for any reason
other than those listed in Section 5 below prior to vesting in any shares of
Restricted Stock pursuant to the Vesting Schedule, then any unvested shares of
Restricted Stock shall be forfeited to the Corporation, without any
consideration due or payable to Grantee, and Grantee shall cease to have any
further right, title or interest in the forfeited shares of Restricted Stock.
This provision is referred to in this Agreement as the “Forfeiture Restriction.”

 

 

 

 

5.          Lapse of Forfeiture Restriction. Notwithstanding the Vesting
Schedule or any other provision contained herein or in the Plan, the Forfeiture
Restriction shall lapse, and any shares of Restricted Stock shall immediately
vest, prior to the completion of the Vesting Schedule upon the earlier to occur
of the following: (i) termination of Grantee’s Service as a result of Grantee’s
death or Permanent Disability; and (ii) a Change in Control.

 

6.          Stock Certificates. The Corporation shall document the Restricted
Stock awarded hereunder by notifying the Corporation’s transfer agent (“Transfer
Agent”) and requesting that the Transfer Agent hold the Restricted Stock in book
entry form in Grantee’s name. The Restricted Stock will be held at the Transfer
Agent in book entry form with the appropriate restrictions relating to the
transfer of such Restricted Stock until all restrictions thereon will have
lapsed. Upon the lapse of the Forfeiture Restriction without forfeiture, the
Corporation shall issue in Grantee’s name a certificate (either in paper or
electronic form) without such restrictive legend for the shares as to which the
Forfeiture Restriction has lapsed. Notwithstanding any other provisions of this
Agreement, the issuance or delivery of any shares of Restricted Stock (whether
subject to restrictions or unrestricted) may be postponed for such period as may
be required to comply with applicable requirements of any national securities
exchange or any requirements under any law or regulation applicable to the
issuance or delivery of such shares.

 

7.          Rights as Stockholder. Grantee shall be entitled to all of the
rights of a stockholder with respect to the Restricted Stock, including the
right to vote such shares and to receive dividends and other distributions
payable with respect to such Restricted Stock on and after the Award Date.
Notwithstanding the foregoing, any dividends paid on the shares of Restricted
Stock shall be held in escrow by the Corporation and shall not vest or actually
be paid to the Grantee prior to the time those shares vest.

 

8.          Recapitalization. Any new, substituted or additional securities or
other property (including cash paid other than as a regular cash dividend) which
is distributed with respect to the shares of Restricted Stock by reason of
Article I Section H of the Plan shall be immediately subject to the Forfeiture
Restriction and any escrow requirements hereunder, but only to the extent the
shares of Restricted Stock are at the time covered by such right or escrow
requirements. Appropriate adjustments to reflect such distribution shall be made
to the number and/or class of the shares of Restricted Stock subject to this
Agreement and to the Performance Objectives in order to reflect the effect of
the change made to the Corporation’s capital structure.

 

 

 

 

9.          Tax Withholding.

 

(a)          In the absence of a valid and timely Code Section 83(b) election
under Section 10 below, Grantee shall make appropriate arrangements with the
Corporation for satisfaction of any Withholding Taxes applicable to the vesting
of the Restricted Stock. Such arrangements may include an election by the
Grantee to have the Corporation retain a portion of the Restricted Stock to
satisfy such Withholding Taxes. The election must be made prior to the date of
the taxable event or tax withholding event, as applicable. If such election is
made, then upon the lapse of the Forfeiture Restriction, the Corporation will
retain the number of shares of Restricted Stock with a Fair Market Value equal
to the amount necessary to satisfy any such Withholding Taxes, but in no event
will the Corporation retain more than the number of shares of Restricted Stock
necessary to satisfy the Withholding Tax liability based on the applicable
minimum withholding amount or other applicable withholding rate.

 

If Grantee fails to make appropriate arrangements for the satisfaction of the
applicable Withholding Taxes, then the Corporation shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to the Grantee any Withholding Taxes due.

 

(b)          The Committee is hereby authorized to establish such rules, forms
and procedures as it deems necessary to implement the foregoing. In no event,
however, shall the Corporation be required to issue fractional shares of Common
Stock.

 

(c)          The Corporation may refuse to issue or deliver the unrestricted
shares or the proceeds of the sale of shares, if Grantee fails to comply with
Grantee’s obligations in connection with the Withholding Taxes.

 

10.         Election to Recognize Gross Income in the Year of Grant. Pursuant to
Section 83(b) of the Code, Grantee may elect within thirty (30) days after the
Award Date to include in gross income for U.S. federal income tax purposes an
amount equal to the Fair Market Value of the Restricted Stock on such Award
Date. If such a valid and timely election is made, Grantee shall pay to the
Corporation, or make arrangements satisfactory to the Compensation Committee to
pay to the Company in the year of such grant, any U.S. federal, state or local
taxes required to be withheld with respect to such shares as a result of such
election. The Corporation shall provide Grantee with an appropriate Section
83(b) election form upon the Grantee’s request.

 

11.         Construction. This Agreement and the issuance of the shares of
Restricted Stock evidenced hereby is entered into and granted pursuant to the
Plan and is in all respects limited by and subject to the terms of the Plan. In
the event of any conflict between the provisions of this Agreement and the terms
of the Plan, the terms of the Plan shall be controlling. All decisions of the
Administrator with respect to any question or issue arising under the Plan or
this Agreement shall be conclusive and binding on all persons having an interest
in this Agreement.

 

 

 

 

12.         Binding Effect. This Agreement shall be binding upon and inure to
the benefit of any successors to the Corporation and all persons lawfully
claiming under Grantee.

 

13.         Successors. “Grantee” as used herein shall include Grantee’s
executor, administrator, or other legal representative or the person or persons
to whom Grantee’s rights under this Agreement pass by will or by the applicable
laws of descent and distribution.

 

14.         Amendments. This Agreement may not be amended, modified or
terminated except by a writing signed by the Corporation and Grantee.

 

15.         Governing Law. This Agreement and all actions taken thereunder shall
be governed by and construed in accordance with the laws of the State of
California without resort to that State’s conflict-of-laws rules.

 

16.         Severability. The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

17.         Waiver. Grantee acknowledges that a waiver by the Corporation of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
Grantee or other Grantees.

 

18.         No Advice Regarding Grant. The Corporation is not providing any tax,
legal or financial advice, nor is the Corporation making any recommendations
regarding Grantee’s participation in the Plan or Grantee’s acquisition or sale
of the underlying shares. Grantee is hereby advised to consult with his or her
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.

 

19.         Grantee Undertaking. Grantee agrees that he will not sell or
otherwise dispose of the Restricted Stock in any manner which would constitute a
violation of any applicable federal or state securities laws. Grantee agrees to
take whatever additional action and execute whatever additional documents the
Corporation may deem necessary or advisable in order to carry out or effect one
or more of the obligations or restrictions imposed on either Grantee or the
Restricted Stock pursuant to the provisions of this Agreement.

 

 

 

 

IN WITNESS WHEREOF, the Corporation has caused this Restricted Stock to be
awarded and Agreement to be executed by its duly authorized officer as of the
date first above written.

 

  AMERICAN SHARED HOSPITAL SERVICES         By:           Title:          
GRANTEE         By:  

 

 

 

 

SCHEDULE I

 

[Insert applicable Performance Objectives and the percentage of the shares of
Restricted Stock that will vest upon attainment of each Performance Objective]

 

Capitalized terms used in this Schedule I but not otherwise defined herein shall
have the meaning assigned to such terms in the associated Performance Share
Award Agreement, and if not defined therein, the American Shared Hospital
Services Incentive Compensation Plan, as amended and restated.

 

 

